FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 15, 2021

                                        No. 04-21-00436-CV

                    IN RE THOMAS TERAN AND RUIZ AND SONS, INC.,

                    From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI02455
                            Honorable Laura Salinas, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       On November 29, 2021, we issued an order inviting the real party in interest and the
respondent to file a response to relator’s petition for writ of mandamus by December 14, 2021.
On December 14, 2021, the real party in interest filed an unopposed motion requesting an
extension of that deadline until December 17, 2021. After consideration, we GRANT the motion
and ORDER the real party in interest to file its response by December 17, 2021.


           It is so ORDERED December 15, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT